Case: 14-3011      Document: 20      Page: 1     Filed: 02/11/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                  CHRISTIE Y. HERBERT,
                        Petitioner,

                                v.

      DEPARTMENT OF HEALTH AND HUMAN
                  SERVICES,
                  Respondent.
             ______________________

                          2014-3011
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. AT0752120776-I-1.
                 ______________________

                        ON MOTION
                    ______________________

                          PER CURIAM.
                           ORDER
     Christie Y. Herbert moves for leave to proceed in
 forma pauperis, to file electronically, exception or waiver
 for PACER fees, and for exception to Federal Circuit Rule
 31(e)(4) requiring filing an original and 3 copies of paper
Case: 14-3011    Document: 20      Page: 2     Filed: 02/11/2014



 2                                 HERBERT   v. HHS



 briefs filed with the court. 1 The Department of Health
 and Human Services (HHS) moved for an extension of
 time to file their brief. Herbert opposes.
      The Public Access to Court Electronic Records
 (“PACER”) system allows users to view and print case
 filings, judicial opinions, and other docket information
 from the federal trial, bankruptcy, and appellate courts.
 A small fee is ordinarily required to search and print such
 documents, but the Electronic Public Access Fee Schedule
 (“Schedule”) carves out a narrow exception to that rule,
 allowing courts discretion to exempt certain persons or
 classes of persons from payment. Accordingly, a movant
 seeking a fee waiver must demonstrate that the exemp-
 tion “is necessary in order to avoid unreasonable burdens
 and to promote public access to information.”
     The Administrative Order relating to electronic filing
 in this court makes clear that a pro se party must file
 documents in paper form. Administrative Order Regard-
 ing Electronic Case Filing ECF-8(A). In accordance with
 the Administrative Order, however, Herbert may attempt
 to agree in writing with counsel for the government to
 electronic service between herself and HHS.
     Herbert also states an intent to file an amended open-
 ing brief. Because HHS responded to her brief, Herbert
 may not amend her opening brief, but may file a reply
 brief in response to HHS's brief.
     Upon consideration thereof,
     IT IS ORDERED THAT:



     1 Herbert cites Fed. R. App. P. 5(c) as the requirement
 to file paper copies. That rule is not applicable here, but
 instead pertains to a petition for permission to appeal.
 The rule requiring an original and three copies of a brief
 in this case is Fed. Cir. R. 31(e)(4).
Case: 14-3011         Document: 20   Page: 3   Filed: 02/11/2014



  HERBERT    v. HHS                                            3



       (1) The motion to proceed in forma pauperis is grant-
 ed.
     (2) The motion for an exemption from the fees for ac-
 cessing documents on PACER is granted for use in case
 no. 14-3011 by Herbert. A copy of this order shall be sent
 to the PACER Service Center. This does not resolve any
 matter concerning overdue payment of fees but merely
 allows access in 14-3011.
       (3) The motion to file papers electronically is denied.
    (4) The motion for an exemption from Federal Rule of
 Appellate Procedure 31(e)(4) is denied.
       (5) HHS’s motion for an extension of time is granted.
     (6) If Herbert intends to file a reply brief, it is due
 within 30 days of the date of this order.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court
 s24